Title: Abigail Adams to William Smith, 29 June 1798
From: Adams, Abigail
To: Smith, William


          
            Dear sir
            June 29 1798
          
          I have this moment received your Letter of June 25th. I wrote to you by the post of twesday, and told you that from a Letter received from mr Adams I thought it would be impractable for Thomas Welch to go out. I now inclose you the Letter and you must judge what is best to be done mr Adams will undoubtedly give Thomas his Board if he goes but you see the expences of his going to him, and of his return must be from the Sum allowd. mr Adams finds the court of Berlin so expensive that with the utmost oeconomy he can but just Live within his means. The President says if Thomas and his Friends conclude, that it will do for him to embark upon those terms, the sooner he goes the better. if he should think the terms inadequate, the President says he will make him midshipman on Board Captain Sever, or any other vessel, or give him a commission

in the Army if he raises one. he will leave it optional with him. I wrote you on twesday respecting the Loan office and am happy to find that you think in the same manner The President considers himself as trustee for the publick, and his conscience responsible for the Charge committed to him. he yesterday conquerd all his own personal feelings and inclinations in an appointment of collecter of this port. the most respectable & responsible Merchants came forward in favour of an upright honest Man a firm federilist, a good citizen, who from his connections & his misfortunes claimd every attention, and for whom the President felt his Heart greatly interested, but he dared not commit the publick interest into the Hands of a Man whose private affairs were desperate, tho he no ways in fault. accordingly the speaker of the House of Reps of this State was appointed, mr Latimer a Man in good circumstances, who did not need it, as a support but who is very respectable— it is an old Proverb, [“]Let the Shoemaker keep to his last” it would be well for many if it was more attended to— in his Professional Line the President will serve him when ever opportunity occurs—
          You will write me the determination as soon as it is made—
          it is really a fine way of fortune making, plundering ones own Countrymen. what an infernal scene of iniquity has been practised by the French & the wretches who have united with them. I do not doubt but many vessels have already gone out with these commissions. I was told a number were hurrying away from Nyork. the Prohibition should have taken place as soon as the Bill past, but it seems as tho it was deferd to give time to them to get away— they have Priviledged merchants here—and many of them are known—but we shall never be free from these intrigues untill the Treaties are declared void. this city is a fine Situation. the Blacks whites & Grays are come from the Islands, here, and be sure we must let them Land and take them into our Bosoms because they have fought for Britain, and they chose to come here, and really peter is advocating their admission, tho cursing incessently every Frenchman— Peter never shewd himself a more bigoted English-Man, yet there exists no authority to exclude them, or any others whilst the treaties are in force. by them they have a right to come. I do not know what will be done. they are bold dareing and Insolent I hear.
          In short we must have more decision.
          I mourn with you the heavy loss sustaind by the death of our worthy and excellent Friend Dr Belknap. at any period it would have been cause of regreet, but at this more particuliarly so. a Clark &

Belknap, are not the Growth of every Age— as Men of Learning Piety, pure and undefiled Religion Benevolence and Candour, I know not where can be found their equals.
          all these things serve to wean us from the world & will lead our minds I hope to place our trust, not in Man, not in an Arm of flesh, but look to the great first cause, with Humble hope, and trembling pinions Soar to the first Good first Perfect and first fair.
          Kind and affectionate Remembrance to mrs smith cousin Betsy & all our other Friends
          From your &c
          
            A Adams
          
        